MEMOENDORSED Document 108 Filed 02/24/21 Page 1of 1

TALKIN, MucciGrosso & ROBERTS, L.L.P.
ATTORNEYS AT LAW
40 EXCHANGE PLACE

 

 

 

 

18TH FLOOR tntaa:
NEW YORK, NEW YORK 10005 USDC SDNY
(212) 482-0007 PHONE DOCUMENT
(212) 482-1303 FAX ELECTRONICALLY FILED
WWW, TALKINLAW. COM es :
EMAIL: INFO@TALKINLAW.COM Doce:
DATE FILED; _ 2/24/21
MARYLAND OFFICE: NEW JERSEY OFFICE:
S100 DORSEY HALL DRIVE 2600 PLAZA S
SUITE 100 HARBORSIDE FINANCIAL CENTER
ELLICOTT CITY, MD 21042 JERSEY CITY, NJ 07311
410-964-0300 201-342-6685
February 23, 2021

Honorable Andrew L. Carter
United States District Judge
Southern District of New York

 

500 Pearl Street
New York, New York 10007
BY ECF
Re: United States v. Darren D’ Anzieri
20 Cr. 660 (ALC)
Dear Judge Carter:

Defendant Darren D’Anzieri (“D’ Anzieri”) is currently at liberty on an unsecured
$100,00.00 bond that limits his travel to the Southern and Eastern District of New York, the District
of New Jersey and all federal districts within the State of Pennsylvania. D’Anzieri’s work now
requires him to periodically travel to the District of Maryland. Additionally, his son attends college
in that district. To enable him to execute his duties at work and to visit his son on regular basis,
defendant respectfully requests that he be permitted to travel to the District of Maryland for
employment purposes or to visit his son with prior permission from Pretrial Services (‘Pretrial’).
The government, by Assistant Unites States Attorney David Felton, consents, and Pretrial, by United
States Pretrial Officer Lea Harmon, does not object, to this application.

Thank you for Your Honor’s consideration of this request.

Very truly yours,
Sanford Talkiw
Sanford Talkin
ec: | AUSA David Felton (by ECF) The app lication is granted.
USPTO Lea Harmon (by email) So Ordered.

(Anti a Cae 2/24/31

 
